Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004337980 A to Ihara.
Regarding claim 13, Ihara teaches a press-formed product produced by press-forming a sheet material (Figs. 9-10; Para. [0041]; the product is made through press molding), the press-formed product comprising
a planar surface provided with an additional shape 3, 4 protruding from the planar surface (Figs. 9-10), the additional shape having a concave and convex curved shape (Figs. 9-10; Para. [0041]; the product has a planar surface, e.g., the vertical wall 6 in Fig. 9, that is provided with an additional shape, e.g., the shape in the vertical wall formed with curved portions at Rd1 and Rp, having concave and convex curved shape portions, and it is noted that the claim only requires the planar surface to have this shape and not for the shape to be exclusively on the planar surface or for the entire product to be a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape (Figs. 9-10; Para. [0041]; the concave and convex curved shape portions are continuous around an entire peripheral edge portion, i.e., the entirety of a portion of a peripheral edge, because the claim only requires the curved portions to be continuous around a portion of the peripheral edge), and
wherein a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are the same (Figs. 9-10; Para. [0049]; the radii of the curves are set as 2, i.e., the same).
Regarding claim 14, Ihara teaches the press-formed product according to claim 13 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Figs. 9-10; Para. [0002]).
Regarding claim 15, Ihara teaches a method for producing a press-formed product (Para. [0041]; Figs. 9-10; the product is made through press molding), comprising: 
press-forming a sheet material using a press-forming die to product the press-formed product, the press-formed product including a planar surface provided with an additional shape protruding from the planar surface, the additional shape having a concave and convex curved shape (Figs. 8-10; Para. [0041]; the product is press-formed and has a planar surface, e.g., the vertical wall 6 in Fig. 9, that is provided with an additional shape, e.g., the shape in the vertical wall formed with curved portions at Rd1 and Rp, having concave and convex curved shape portions, and it is noted that the claim only requires the planar surface to have this shape and not for the shape to be exclusively on the planar surface or for the entire product to be a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape by press-forming a sheet material (Figs. 8-10; Para. [0041]; the concave and convex curved shape portions are continuous around an entire peripheral edge portion, i.e., the entirety of a portion of a peripheral edge, because the claim only requires the curved portions to be continuous around a portion of the peripheral edge), and
setting a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are set to be the same (Figs. 9-10; Para. [0049]; the radii of the curves are set as 2, i.e., the same).
Regarding claim 16, Ihara teaches the method according to claim 15 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0002]).
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0009654 A1 to Otsuka.
Regarding claim 11, Otsuka teaches a press-forming die (Fig. 6) for producing a press-formed product 1 including a planar surface provided with an additional shape 3 protruding from the planar surface (Figs. 1 and 5), the additional shape having a concave and convex curved shape (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Figs. 1 and 5, the additional shape has a concave and convex curved shape and the shape is made entirely within a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape, in a sheet material (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Fig. 1 the curved portions are continuous around an entire peripheral edge portion of the additional shape, e.g., the edge of shape 3 along the side 2B in Fig. 1, and it is noted that the claim only requires for the curved portions to be continuous around the entirety of a portion of the peripheral edge), the press-forming die comprising 
a die member 24 including shoulder portions that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the planar surface of the press-formed product (Fig. 6; Paras. [0133]-[0134]; as shown in Fig. 6, the die includes shoulder portions to form the additional shape), and curvature radii of the shoulder portions of the die member are the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 12, Oksuka teaches the press-forming die according to claim 11, wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0104]).
Regarding claim 13, Otsuka teaches a press-formed product produced by press-forming a sheet material (Abstract) the press-formed product comprising 
a planar surface provided with an additional shape 3, 4 protruding from the planar surface (Figs. 1 and 5), the additional shape having a concave and convex curved shape (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Figs. 1 and 5, the additional shape has a concave and convex curved shape and the shape is made entirely within a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Fig. 1 the curved portions are continuous around an entire peripheral edge portion of the additional shape, e.g., the edge of shape 3 along the side 2B in Fig. 1, and it is noted that the claim only requires for the curved portions to be continuous around the entirety of a portion of the peripheral edge), and
a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 14, Otsuka teaches the press-formed product according to claim 13 (Fig. 5), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0104]; the frame 3 increases the strength of the product).
Regarding claim 15, Otsuka teaches a method for producing a press-formed product (Abstract; Fig. 6), comprising: 
press-forming a sheet material using a press-forming die to product the press-formed product (Fig. 6), the press-formed product including a planar surface provided with an additional shape protruding from the planar surface, the additional shape having a concave and convex curved shape (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Figs. 1 and 5, the additional shape has a concave and convex curved shape and the shape is made entirely within a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape by press-forming a sheet material (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Fig. 1 the curved portions are continuous around an entire peripheral edge portion of the additional shape, e.g., the edge of shape 3 along the side 2B in Fig. 1, and it is noted that the claim only requires for the curved portions to be continuous around the entirety of a portion of the peripheral edge), and
setting a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are set to be the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 16, Otsuka teaches the method according to claim 15 (Fig. 5), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0104]; the frame 3 increases the strength of the product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of US 2006/0236741 A1 to Saitou.
Regarding claim 11, Ihara teaches press-forming a press-formed product including a planar surface provided with an additional shape protruding from the planar surface, the additional shape having a concave and convex curved shape (Figs. 9-10; Para. [0041]; the product has a planar surface, e.g., the vertical wall 6 in Fig. 9, that is provided with an additional shape, e.g., the shape in the vertical wall formed with curved portions at Rd1 and Rp, having concave and convex curved shape portions, and it is noted that the claim only requires the planar surface to have this shape and not for the shape to be exclusively on the planar surface or for the entire product to be a planar surface) where a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape, in a sheet material (Figs. 9-10; Para. [0041]; the concave and convex curved shape portions are continuous around an entire peripheral edge portion, i.e., the entirety of a portion of a peripheral edge, because the claim only requires the curved portions to be continuous around a portion of the peripheral edge).
Ihara fails to explicitly teach a press-forming die for producing a press-formed product wherein the press-forming die is provided with a die member including shoulder portions that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the planar surface of the press-formed product, and curvature radii of the shoulder portions of the die member are the same.
Saitou teaches a press-forming die for producing a press-formed product provided with an additional shape having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous from a sheet material (Abstract, Figs. 1-4) wherein 
the press-forming die 1 is provided with a die member 2 including shoulder portions 4f that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the press-formed product (Figs. 1-4; Paras. [0046]-[0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the press molding operation of Ihara to include the die having a corresponding shape of the press-formed product as taught by Saitou so that the product has the desired shape formed in it with every press operation.
Further, as the modified press of Ihara has the shape of the product being produced, the die will have the curvature radii of the shoulder portions of the die member set as the same (Ihara, Figs. 9-10; Para. [0049]).
Regarding claim 12, modified Ihara teaches the press-forming die according to claim 11 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0002]).

Response to Arguments
Applicant’s amendments and remarks dated March 23, 2022 with respect to the claim objections have been fully considered and they are persuasive.  These objections have been withdrawn.
Applicant’s amendments and remarks with respect to the claim rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive.
Regarding the rejections relying upon Ihara and Otsuka, Applicant argues that these references do not teach the claimed invention because the claims have been amended to recite that the concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape.  Remarks, PP. 4-5.  In particular, Applicant argues that Ihara teaches the shape has a hat-shaped cross section spanning the entire length of the component and therefore the curved portion are not continuous around an entire peripheral edge portion.  Remarks, P. 4.  Further, Applicant argues that Otsuka teaches that the peripheral edge of the additional shape is discontinuous at least around the outer edge 2E and therefore the curved portions are not continuous around the entire peripheral edge portion. Remarks, P. 5.  These arguments have been carefully considered and are not persuasive.  Each of these arguments rely on an interpretation of the claims that is not commensurate in scope with the claim language.  The claims recite “a concave curved portion and a convex curved portion are continuous around an entire peripheral edge portion of the additional shape” which only requires the curved portions to be continuous around the entirety of a portion of the peripheral edge of the additional shape, i.e., the curved portions only have to be continuous for a portion of the peripheral edge and not all of the peripheral edge of the additional shape.  As discussed above, the prior art references teach the curved portions are continuous around the entirety of a portion of the peripheral edge of the additional shape.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725